Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1 and 11 are independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The  prior art fails to anticipate or make obvious the integrated limitations of claims 1 and 11.
Claims 1 and 11 generate variable density log data from a well inspection tool, and then perform an independent component analysis (ICA) to identify the independent components in the signal, and using this information determining the characteristics of the well structure.   When obtaining an acoustic signal in this manner the received signal contains both frequency and time of arrival (e.g. phase) characteristics which are used to determine the surrounding well structure (instant application Abstract, FIG 2).
The prior art teaches analyzing the variable density log (VDL) derived from acoustic signals (Zhang et al. US 2019/0376380, hereinafter Zhang, [0019]).  The data varies by frequency and distance/phase.  The overall teaching shows comparison of readings to determine regions of good and bad cement bonding Fig. 15 & 16.  The teaching in no manner anticipates or make obvious data prepared for blind source separation of any type including independent component analysis (ICA).
Gao et al., US 2015/0233792 (hereinafter Gao) teaches using a feature extraction tool “minimum Redundancy Maximum Relevancy (mRMR).  This technique is designed to work primarily with individual signals with particular frequency components produced by a motor system, and separates the components from a combined frequency signal.  Although the teaching implies that the Independent Component Analysis (ICA) may be used in separating the frequency data, there is no teaching to support the assertion [0084], nor does the data have both frequency AND phase components which must be deblended from the combined signals.
Claussen et al., US 2014/0036060 (hereinafter Claussen) teaches a method for deblending seismic shot gathers where the receiver data includes the combined signals from multiple shot sources.  The deblending method is labeled a Mutual Independence Analysis (MIA), the teaching shows that without other analysis strategies, the ICA method is significantly inferior in extracting the individual shot components (FIG. 2, [0049]).
In summary, the prior art is silent concerning any means to apply the ICA method to VDL data to determine characteristics of the well structure based on the extracted independent components of the data.
Thus claims 1 and 11 are allowed.
Claims 2-10 and 12-20 are dependent claims f the allowed claims 1 and 11 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857